Citation Nr: 1530219	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-28 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to September 1970 and from July 1978 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana, which granted service connection for PTSD and assigned an initial 50 percent evaluation effective from January 26, 2007.

In October 2014, the Veteran testified before the undersigned at a videoconference hearing.  At that time, he raised a claim for TDIU.  See Videoconference Hearing Transcript (October 2014).  A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue has been added to the claims on appeal.

The Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody, 38 C.F.R. § 3.159(c), and providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Based on the Veteran's testimony in October 2014, the Board finds that additional development is necessary to obtain outstanding VA treatment records from the Shreveport VA Medical Center (VAMC) and the Overton Brooks VAMC to include all records of Dr. Barnes.  Also, VA should afford the Veteran another VA PTSD examination in view of his report of worsened symptoms since his last VA examination in December 2010.  See Videoconference Transcript (October 2014).

In regards to the claim for TDIU, the Veteran is advised that entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with notice of the requirements for establishing his claim for TDIU.

2.  The AOJ should obtain all outstanding pertinent VA treatment records to include those from Shreveport and Overton Brooks VAMCs dated since September 2010.

3.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  Pertinent information in the VA electronic claims file should be made available to and reviewed by the examiner.  Based on a review of the pertinent medical evidence, the Veteran's history and complaints, and the current evaluation, the examiner should indicate the severity of the Veteran's PTSD since January 2007.

Specifically, the examiner should indicate whether the Veteran had at any time since January 2007 symptoms that more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD; or total occupational and social impairment due to PTSD symptoms?

The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination to evaluate the functional impairment caused by his service-connected disabilities on his ability to obtain and retain substantially gainful employment, to include the effect, if any, of medications for those conditions.  The physical and/or mental limitations imposed by the service-connected disorders that would impact employability, if any, should be clearly identified.  The examiner is responsible for providing a full description of the effects of disability upon the person's ordinary activities.

4.  After completing the above and any other development as may be indicated the newly developed record, the Veteran's claims should be adjudicated based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


